Per Curiam.

The trial court instructed the jury that the defendant was negligent as a matter of law. Therefore, it was not reversible error for the court to refuse to give the plaintiff’s requested special instruction on the standard of care required of the defendant by Section 4511.27, Revised Code. Smith v. Flesher (1967), 12 Ohio St. 2d 107, 233 N. E. 2d 107 (paragraph two of the syllabus) ; McFadden v. Galena Shale, Tile & Brick Co. (1967), 10 Ohio St. 2d 70, 225 N. E. 2d 229; Hallworth v. Republic Steel Corp. (1950), 153 Ohio St. 349, 91 N. E. 2d 690. See Section 2309.59, Revised Code.
The alleged errors complained of by the plaintiff in his cross-appeal do not require discussion.
For the foregoing reasons, the judgment of the Court of Appeals is reversed and final judgment is entered for the appellant.

Judgment reversed.

Taft, C. J., ZimmermaN, Matthias, O’Neill, Herbert, SchNeider and BrowN, JJ., concur,